DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image processing unit”, “an infrared image processing unit” in claims 2-4 and 11-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitations “an image processing unit”, “an infrared image processing unit” will be treated as the visual processor 12 and the infrared image processor 14 respectively of Fig.1 and Paragraphs 0016-0017.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the image processing unit" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat said limitation as a typographical error and will treat it as not required similar to claim 1 since said image processing unit is introduced in claim 12.
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 11 and for failing to cure the deficiencies recited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8, 10-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stein et al US 10,505,622 B1 (hence Stein).
In re claims 1 and 11, Stein discloses a safety system for an unmanned aerial vehicles within an airspace by initiating various actions based on the position of the UAV relative to one or more flight zones and/or relative to other aircraft in the airspace (Abstract) and teaches the following:
a drone detection system configured to detect a presence of an unmanned aerial vehicle (UAV) in a potential flight path of a piloted aircraft (Col.2, Lines 52-62, and Col.9, lines 16-40); a system processor in communication with the drone detection system determines whether the unmanned aerial vehicle presents a threat of collision and needs to be avoided by the piloted aircraft (Col.2, Line 67-Col.3, Line 3, and Col.9, lines 16-40); and a transmitter controlled by the system processor and configured to transmit, in response to detecting the presence of the unmanned aerial vehicle, a signal to interrupt flight commands sent to the unmanned aerial vehicle by a control transmitter for the unmanned aerial vehicle 
In re claims 2, 12, and 14, Stein teaches the following:
the drone detection system comprises a video camera configured to detect images in a visible light spectrum (Fig.6, and Col.14, Line 10), and an image- processing unit configured to analyze each frame of the plurality of frames of visible images to detect the presence of the unmanned aerial vehicle (Col.14, Lines 42-59); and wherein the system processor is further configured to generate an alert signal in response to receiving an indication of the presence of the unmanned aerial vehicle, and providing the alert signal in a visual form, an audio form, or both (Col.14, Line 60 – Col.15, Line 27)
In re claims 3, 13, and 15, Stein teaches the following:
wherein the video camera comprises an image sensor capable of detecting the unmanned aerial vehicle (Col.14, Lines 42-59)
In re claims 5 and 17, Stein teaches the following:
a beacon receiver and a radio frequency processor communicating with the system processor, the beacon receiver configured to detect a beacon signal being transmitted by the unmanned aerial vehicle and the radio frequency processor configured to analyze and process the beacon signal (Col.15, Lines 35-41)
In re claims 6 and 18, Stein teaches the following:
wherein the drone detection system uses radar to detect the presence of the unmanned aerial vehicle (Col.1, Lines 50-55)
In re claims 8, and 19, Stein teaches the following:
wherein the drone collision avoidance system is land based (Col.1, Lines 61-67)
In re claim 10, Stein teaches the following:
at least one of: a test mode, an auto mode, a transmit on mode, or a warn mode (Col.2, Line 52 – Col.3, Line 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Paczan et al US 2016/0247407 A1 (hence Paczan).
In re claims 4 and 16, Stein discloses a camera as recited above but doesn’t explicitly teach the following:
an infrared camera and an infrared image-processing unit communicating with the system processor, wherein the infrared camera is configured to capture the plurality of frames of infrared images, and wherein the infrared image-processing unit is configured to process each frame in the plurality of frames of infrared images by analyzing each frame for a presence of a heat signature of the unmanned aerial vehicle
Nevertheless, Paczan discloses a detection and avoidance apparatus for an unmanned aerial vehicle ("UAV") and systems, devices, and techniques pertaining to automated object detection and avoidance during UAV flight (Abstract), and teaches the following:
an infrared camera and an infrared image-processing unit communicating with the system processor, wherein the infrared camera is configured to capture the plurality of frames of infrared images, and wherein the infrared image-processing unit is configured to process each frame in the plurality of frames of infrared images by analyzing each frame for a presence of a heat signature of the unmanned aerial vehicle (Paragraphs 0016, 0031, and 0076)
It would have been obvious to one of ordinary skills in the art at the time the invention was filed to have modified the camera of the Stein reference to include an infrared camera, as taught by Paczan, for capturing one or more wavelengths of electromagnetic energy including infrared and/or visual during a UAV’s operation (Paczan, Paragraph 0016).
In re claim 9, Stein discloses a memory and a memory card reader; a processor configured to read a set of instructions stored in the memory and control the drone 
unmanned aerial vehicle shape envelopes, parameter values for beacon signals, and heat signatures; and a wideband radio frequency modulator configured to generate a wideband radio frequency, and a radio frequency amplifier configured to amplify the wideband radio frequency
Nevertheless, Paczan discloses a detection and avoidance apparatus for an unmanned aerial vehicle ("UAV") and systems, devices, and techniques pertaining to automated object detection and avoidance during UAV flight (Abstract), and teaches the following:
unmanned aerial vehicle shape envelopes, parameter values for beacon signals, and heat signatures; and a wideband radio frequency modulator configured to generate a wideband radio frequency, and a radio frequency amplifier configured to amplify the wideband radio frequency (Paragraphs 0031-0032, 0042, 0045, 0049, 0076, 0080 and 0096)
It would have been obvious to one of ordinary skills in the art at the time the invention was filed to have modified the system of the Stein reference, with the feature of detecting multispectral signature emitted or reflected by the objet, as taught by Paczan, for the detection and autonomous avoidance of objects during the UAV's operation (Paczan, Paragraph 0016).

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Bousquet et al US 2016/0071421 A1 (hence Bousquet).
In re claim 7, Stein discloses a IMU (Fig.6, #660) but doesn’t explicitly teach the following:
a static port that communicates with the system processor via an altitude decoder to provide an altitude, relative to a ground, of the piloted aircraft
Nevertheless, Bousquet discloses a system for navigating an aircraft including a first aircraft with a first communicating system and a second aircraft with a second communication unit (Abstract) and teaches the following:
a static port that communicates with the system processor via an altitude decoder to provide an altitude, relative to a ground, of the piloted aircraft (Paragraphs 0026-0027, 0029, 0056-0058, and 0064)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Stein reference to include an altitude direction of other aircrafts in the vicinity, as taught by Bousquet, in order to determine a flight envelope of said other aircrafts with respect to the first aircraft (Bousquet, Paragraphs 0026-0027). 
In re claim 20, Stein discloses a GPS to determine the position of the drone itself (Fig.6, #690) but doesn’t explicitly teach the following:
receiving, via a GPS receiver, GPS information about the piloted aircraft; and transmitting, via a GPS antenna, the GPS information about the piloted aircraft
Nevertheless, Bousquet discloses a system for navigating an aircraft including a first aircraft with a first communicating system and a second aircraft with a second communication unit (Abstract) and teaches the following:
receiving, via a GPS receiver, GPS information about the piloted aircraft; and transmitting, via a GPS antenna, the GPS information about the piloted aircraft (Paragraph 0030)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Stein reference to include GPS data of other aircrafts in the vicinity, as taught by Bousquet, in order to determine a flight envelope of said other aircrafts with respect to the first aircraft (Bousquet, Paragraphs 0026-0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan et al US 2017/0323572 A1 discloses a system and method for operation of an unmanned aircraft in an airspace.
Borko US 2015/0266575 A1 discloses a system for facilitating automated landing and takeoff of an autonomous or pilot controlled hovering air vehicle with a cooperative underbody at a stationary or mobile landing place.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669